Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1 and 9 is the inclusion of the limitation, "wherein the transmission integrated interface comprises a plurality of switches and a signal converter, wherein the plurality of switches form at least two different conduction paths between at the plurality of connection ports and the first processor by switching the plurality of switches, wherein one of the at least two conduction paths couples the signal converter for converting a signal format of the test signal or the test instruction and to transmit the converted test signal or the test instruction between the plurality of connection ports and the first processor, and the other one of the at least two conduction paths directly transmits the test signal or the test instruction between the plurality of connection ports and the first processor" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1 and 9.
Newly found Ueda et al. (US 2020/0344434) discloses “TB controller 105 includes a circuit that detects the connection of external displays 33, 34 to Type-C connector 108 and generates an SNK0_HPD signal and an SNK1_HPD signal. TB controller 105, if necessary, multiplexes a video signal conforming to the DP standard, which is input from Port0 of processor 101 via switch 103, with a video signal conforming to the DP standard, which is input from Port1 of processor 101 via switch 104. TB controller 105 converts the input video signal conforming to the DP standard into a signal conforming to the TB standard. TB controller 105 outputs the converted signal to converter 20 via Type-C connector 108)” (¶ [0030]) and “switch 103 is configured to switch a path between switch 103 and VGA connector 107a and a path between switch 103 and Type-C connector 108. Switch 104 intervenes between Port1 of processor 101 and HDMI connector 106a, and between Port1 of processor 101 and Type-C connector 108. Switch 104 is configured to switch a path between switch 104 and HDMI connector 106a and a path between switch 104 and Type-C connector 108” (¶ [0032]).
Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 4-8, 10-12 depending on claims 1 and 9 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466